DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary/After Final Amendment / Request for Continued Examination filed on 03/04/2022.
Status of the Claims:
Claim(s) 1, 11, 24 and 34 has/have been amended.
Claim(s) 1-43 is/are pending in this Office Action. 

Response to Arguments
Agreement was reached during an Applicant-Initiated Interview held 03/03/2022 that the proposed amendment hereinafter submitted overcome the current rejection or record to Moussa. Therefore, the rejections are hereby withdrawn.

	
Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method for digital image processing, comprising: 
processing, by the image signal processor, each image frame of the first sequence of image frames at the first frame rate; 
receiving, by the image signal processor from the image sensor, an indication of a frame rate change of the image sensor from the first frame rate to a second frame rate; 
configuring, based on the frame rate change, one or more filters of the image signal processor to process image frames from the image sensor in response to receiving the indication of the frame rate change from the image sensor; 
receiving, by the image signal processor, a second sequence of image frames from the image sensor at the second frame rate; and 
processing, by the image signal processor, each image frame of the second sequence of image frames at the second frame rate.

Regarding claim(s) 2-10, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 11 and dependent claim(s) 12-23, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1-10 and is/are allowed for the same reasons used above.

Regarding independent claim 24 and dependent claim(s) 25-33, claim(s) is/are drawn to the non-transitory computer-readable storage medium used in to execute the corresponding method in claim(s) 1-10 and is/are allowed for the same reasons used above.

Regarding independent claim(s) 34-43, claim(s) is/are drawn to the device corresponding to the method in claim(s) 1-10 and is/are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698